DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 11/26/2021. As indicated by the amendment: claim 1 has been amended. Claims 1-5 are presently pending in the application.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite, in pertinent part, that the “openings” of the inlets are all disposed on a single same surface of a proximal end of the docking block. Figure 2B of the published application illustrates the instrument inlets (5) disposed on the endoscope. As is clear, the “openings” of the inlets are not disposed on a surface. Rather, the “openings” of the inlets are located above the surface. Additionally, the specification does not disclose such a configuration of the openings of the inlets being disposed on a surface. Accordingly, claims 1-5 fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito et al. (US 2009/0287043 A1).
Regarding claim 1, Naito discloses an endoscopy system apparatus comprising: (a) an endoscope (2) including a control body (2b; par. [0039]; Fig. 3) having a docking block (2j/2k; par. [0039]; Figs. 3 and 16) on the proximal end of the control body, wherein openings of each of a plurality of inlets of a surgical instrument (2P1/2P2; par. [0040] and [0043]; Figs. 3 and 16) are all disposed at a same surface [[at]] of a proximal end of the docking block (2P1/2p2 are disposed on a proximal end of 2j; Figs. 3 and 16); (b) a docking station (6-1; par. [0076] and [0106]-[0107]; Fig. 16) including a docking mechanism (73/73A/74/75/76/77/6c/6m/6d; Figs. 10 and 11; par. [0076] and [0082]-[0083]), (i) wherein the docking mechanism is 
Regarding claim 2, Naito discloses the endoscopy system of claim 1, wherein the one-touch retaining mechanism (43a/77; par. [0083]; Fig. 12) includes at least: (a) one or more lock pins (77a; par. [0083]; Fig. 12); and (b) one or more lock pin recesses (43a; par. [0083]; Fig. 12).
Regarding claim 3, Naito discloses the endoscopy system of claim 1, wherein the one matching orientation feature (36/6c/6m/6d; par. [0076]; Figs. 10 and 16) comprises one or more alignment positioning features (6m) asymmetric about a longitudinal axis of the control body or perpendicular to the longitudinal axis (Fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito, as applied above.
Regarding claim 4, Naito discloses the endoscopy system of claim 1, but does not specifically disclose wherein the docking block is rectangular in shape along a longitudinal axis of the control body. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the docking block, or a portion thereof, rectangular in shape along a longitudinal axis of the control body because Applicant has not disclosed that the rectangular shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Naito’s system, and applicant’s invention, to perform equally well with either the shape taught by Naito or the claimed rectangular shape because both would perform the same function of matching features in the docking block to a docking station to connect the endoscope. Therefore, it would have been prima facie obvious to modify Naito to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Naito.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito, as applied above, in view of Okamoto et al. (US 2010/0318100 A1) in view of Koitabashi et al. (US 2014/0200513 A1).
Regarding claim 4, Naito discloses the endoscopy system of claim 1, but does not specifically disclose wherein the control body comprises at least one control switch and/or at least one control button for controlling the endoscope. Okamoto teaches an analogous system wherein the insertion tube (37e) of the endoscope may be bent electrically (Fig. 1), like that of Naito, or may be bent manually (Fig. 29; par. [0095]) via knob (125). It would have been obvious to one having ordinary skill in the art to have made the endoscope of Naito bend manually, as taught by Okamoto, being a simple substitution of one known bending mechanism for another having the predictable result of bending the insertion portion. Moreover, Koitabashi is cited as one of several references which disclose at least one control button (28; par. [0038]) for controlling the endoscope disposed on the control body (Fig. 7). It would have been obvious to one having ordinary skill in the art to have included at least one control button on the control body for controlling the endoscope of Naito, as taught by Koitabashi, in order to further control the functioning of the endoscope system during a procedure.

Response to Arguments
Applicant’s arguments, see amendments and remarks, filed 11/26/201, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  a different interpretation of Naito, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795